EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Sullivan on August 26, 2022.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) An apparatus comprising: 
a tower having a base structure, a number of platform levels associated with the base structure, a tower coupling unit located on a first face of the base structure, a utility coupler located on a second face of the base structure of the tower, and at least one of a number of utility cables or a number of utility connection devices, wherein: 
the first face is a different face of the base structure than the second face; 
the utility coupler comprises a set of coupling units configured to mate with a corresponding set of coupling units associated with a utility fixture to form an interface configured to provide a connection with a number of utilities, 
the tower coupling unit is configured to connect to a coupling unit of an assembly fixture to form a network of second utility cables, the tower coupling unit and the utility coupler being configured to couple the number of utilities between utility fixture, the tower, and the assembly fixture such that the tower is configured to function as a conduit to distribute the number of utilities to the assembly fixture from the utility fixture, 
the assembly fixture being downstream from both the tower and the utility fixture and configured to hold and support a fuselage assembly; 
the number of utility cables is configured to carry the number of utilities received from the set of coupling units of the utility coupler to a number of internal mobile platforms located on the number of platform levels; and 
the number of utility connection devices is associated with the base structure and configured to provide the number of utilities to a number of human-operated tools connected to the number of utility connection devices; and a vehicle that is coupled with the base structure.
The amendments to claim 1 have been made to include allowable subject matter and to alleviate several indefinite issues.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A-1 and A-2, as set forth in the Office action mailed on December 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 16, 2020 is partially withdrawn.  Claim 2, directed to Species A-1, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1 – 6, 12, 16 – 19, 23, and 25 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Hafenrichter (U.S. Patent Number 6,513,231), has been presented and discussed in the previous Office Action.
Regarding claim 1, Hafenrichter teaches a tower having a tower coupling unit and a utility coupler (figures 2 and 6, element 30 being the ‘tower’; column 5, lines 49 – 62 and column 8, lines 42 – 65, wherein a first set of the ‘coupling members of the workstations’ is the ‘tower coupling unit’ and a second set of the ‘coupling members of the workstations’ is the ‘utility coupler’), wherein: the utility coupler comprises a set of coupling units configured to mate with a corresponding set of coupling units associated with a utility fixture to form an interface configured to provide a connection with a number of utilities (figure 6; column 8, lines 42 – 65), and the tower coupling unit is configured to connect to a coupling unit of an assembly fixture to form a network of second utility cables (figure 6; column 8, lines 42 – 65). Examiner notes that this can be found because Hafenrichter teaches that the ‘coupling units’ and ‘tower coupling unit’ are configured to couple to opposing ‘coupling members’ to provide utilities to the tower (column 8, lines 42 – 65).
However, Hafenrichter does not teach the tower coupling unit and the utility coupler being configured to couple the number of utilities between the utility fixture, the tower, and the assembly fixture, such that the tower is configured to function as a conduit to distribute the number of utilities to the assembly fixture from the utility fixture. Examiner notes that such a configuration would require the tower coupling unit and the utility coupler to be coupled together, so as to allow the utilities to flow from the utility fixture, to the utility coupler, to the tower coupling unit, and then to the assembly fixture. However, because Hafenrichter teaches each of the coupling units of the utility coupler being separate from themselves and from the tower coupling unit (figure 6; column 8, lines 42 – 65), such a configuration is not possible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726